— Order unanimously reversed, with costs, and petition dismissed. Memorandum: Absent a finding of abuse or unreasonable parental demands, it is an improper use of judicial discretion to direct reimbursement by a parent to the Department of Social Services for public assistance rendered to a minor who has abandoned her home. Although the statutory obligation of parents to support a child (Family Ct Act, § 415; Social Services Law, § 101) is stated in mandatory *790terms, a child who voluntarily and without good cause abandons the parents’ home forfeits her right to support (Matter of Parker v Stage, 43 NY2d 128; Matter of Roe v Doe, 29 NY2d 188; Wayne County Dept. of Social Servs. v Crossley, 60 AD2d 794). (Appeal from order of Wayne County Family Court — Family Ct Act, art 4.) Present — Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Moule, JJ.